Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0200858 to Fukuda et al. in view of U.S. Patent Pub. No. 2015/0322292 to Pierce et al.
As to claims 1-7 and 9-16, Fukuda discloses blocked polyisocyanates and polyurethane compositions comprising the blocked polyisocyanates useful in lacquers, paints, adhesives, elastomers (0248-0254) comprising a first reaction product of polyisocyanates and 3 to 80 parts by weight of methoxyPEG (MW. 580) followed by the reaction with two blocking agents that include diisopropylamine (0260, Example 37, Examples 39-41, Table 5).  With regards to the amount of methoxyPEG (mono-hydric alcohol component), Fukuda teaches a range that overlaps the claimed amount (5-80% by weight). The position is taken that it would have been obvious to use more of the methoxyPEG to obtain a polyisocyanate with improved dispersibility in water (0160).
Fukuda does not teach the addition of alkylene carbonate.
Pierce discloses water-based coating compositions comprising a hydrophilized polyisocyanate and from 2 to 15% by weight of propylene carbonate (Abstract, 0057).

As to claims 8 and 17, Fukuda teaches coating compositions comprising blocked polyisocyanates and it is well known in the art to add catalysts to one-component coating compositions (0033). This is supported by Pierce (0056).

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
Applicants argue that Fukuda is different from the blocked isocyanate in claims 1 and 9 because Fukuda teaches multiple blocking agents and one of which contains more than 2 nitrogen atoms.  Fukuda teaches two blocking agents are used, i.e. diisopropylamine and the blocking agent of formula (1) that has two nitrogen atoms.  The claims are not limited to only blocking agents that contain one nitrogen atom.  Fukuda renders the claim prima facie obvious because the reference teaches a blocking agent that contains one nitrogen atom.  Further, the claims are open to other types of isocyanate reactants that include blocking agents that contain more than one nitrogen atom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763